PITTMAN, Judge,
concurring in part, concurring in the result in part, and dissenting in part in case no. 2120101 and concurring in case no. 2120390.
I concur in Parts I, II, IV, VII, and VIII of the main opinion. I concur in the result as to Part III of the main opinion on the authority of Dale v. Dale, 54 Ala.App. 505, 509, 310 So.2d 225, 229 (Civ.App.1975), which bars application of the recrimination doctrine in favor of an adulterous spouse in the absence of evidence corroborating the other spouse’s confession of adultery. Further, I concur in the result as to Part VI of the main opinion based upon the lack of a statement explaining the trial court’s deviation from the Rule 32, Ala. R. Jud. Admin., guidelines. I dissent from Part V of the main opinion because I believe that the untranscribed in camera testimony of the youngest son (who will turn 18 years old within weeks of the issuance of this court’s opinion) must be conclusively presumed to support the trial court’s judgment as to visitation issues. See Ezell v. Hammond, 447 So.2d 766, 768-69 (Ala.Civ. App.1984).